DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5, and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of an online gaming system comprising:	an electronic processing device;
	a random number generator in communication with the electronic processing device;
	an electronic display device in communication with the electronic processing device, the electronic display device being configured to display the output of the GUI, 
	a non-transitory memory device in communication with the electronic processing device, the non-transitory memory device storing (i) the game symbols and (ii) gameplay instructions that when executed by the electronic processing device result in:
	generating, by the random number generator, a random number that defines a first outcome for a game event instance of the slot-style game;
	identifying, by the electronic processing device and based on the first outcome for the game event instance of the slot-style game, the game symbols, the game symbols being indicative of the first outcome of the game event instance of the slot-style game;
	outputting, via the electronic display device and in response to the identifying of the game symbols, a digital representation of one of the game symbols at each one of the particular positions of the virtual slot reels;
	computing, by the electronic processing device and based on a first paytable of the slot-style game and based on the first outcome for the game event instance of the slot- style game, a first result of the slot-style game;
	identifying, by the electronic processing device, a first primary connecting symbol at a first particular position on one of the slot reels;
	identifying, by the electronic processing device, a second primary connecting symbol at a second particular position on one of the slot reels;
	determining, by the electronic processing device, that a secondary connecting symbol should be disposed at a third particular position, wherein the determining 
	computing, by the electronic processing device and based on a second paytable of the slot-style game and based on the particular positions of the first and second primary connecting symbols and the secondary connecting symbol, a second result of the slot-style game, wherein the second result differs from the first result; and
	outputting, by the electronic display device, at least one indication of (i) the first result, and (ii) the second result.	Applicant’s arguments regarding the rejection under 35 U.S.C. 101 are persuasive. Certain elements of the invention involve components that would not be feasible to be performed by a human, mentally, or with pen and paper, such as the use of a random number generator and a GUI receiving inputs from a player that affect elements in the game’s display, such as the utilization of a secondary connecting symbol. A human being cannot reasonably create random numbers in an unbiased and fair manner in the same way as a random number generator in a computer environment, therefore the computer acting as a necessary component in the functioning of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715